Exhibit November 24, 2009 Peter S. Kraus Chairman & Chief Executive Officer AllianceBernstein: Ensuring Stakeholder Success AXA Investor Day 1 AllianceBernstein.com Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the Private Securities LitigationReform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materiallyfrom future results expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limited to, the following:the performance of financial markets, the investment performance of sponsored investment products and separately managed accounts, general economicconditions, industry trends, future acquisitions, competitive conditions, and government regulations, including changes in tax regulations and rates and themanner in which the earnings of publicly traded partnerships are taxed. We caution readers to carefully consider such factors.
